The Chancellor.
The Tichenor mortgage, and State Bank shares, belonging to the testatrix, Margaret H. Clark, were not bequeathed or disposed of by any specific bequest in her will. They were, therefore, part of the rest and residue of her estate given, equally to her two children; and one half of them belonged to her daughter Eliza, at the death of Eliza, and she could dispose of it by will.
Had Margaret H. Clark died intestate as to the principal of that mortgage and those bank shares, the right to them would, at her death, have vested in her two children, equally, as next of kin. Eliza could dispose of her interest in them by will; or if she had died intestate, they would belong to her husband under the statute of distributions. In either case, the complainant is entitled to these two funds.*

 Decree affirmed, 6 C. E. Gr. 361.